Appeal by the defendant, as limited by his motion, from a sentence of the Supreme Court, Kings County (Lombardo, J.), imposed April 28, 1986, upon his conviction of manslaughter in the first degree, the sentence being an indeterminate term of from 5 to 15 years’ imprisonment.
Ordered that the sentence is modified, as a matter of discretion in the interest of justice, by reducing it to an indeterminate term of from 3 to 9 years’ imprisonment.
The sentence was excessive to the extent indicated. Mollen, P. J., Bracken, Brown and Rubin, JJ., concur.